DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application claims benefit to U.S. provisional applications 62/926,201 (filed 10/25/2019) and 63/047,222 (filed 07/01/2020). Claims 214-221 are found to be supported by 62/926,201 and claims 222-227 are found to be supported by 63/047,222. These claims have been examined under their respective effective filing dates.

Claim Status
	Claims 1-213 are canceled. Claims 214-227 are currently pending and have been examined on their merits.

Information Disclosure Statement
The information disclosure statement filed 05/28/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, a copy of non-patent literature reference no. 8 (Panetta et al.) has not been provided.

Drawings
Replacement drawings were received on 06/28/2021.  These drawings are not acceptable because they fail to comply with 37 CFR 1.121(d). Applicant has submitted an amended drawing sheet which does not contain “all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended”. Because the replacement figures are labeled “Figure 22” and “Figure 23” and the specification retains the brief description of Figures 1-30, it is apparent that applicant intends to retain the previously filed figures. See 37 CFR 1.121(d) and MPEP 608.02(p). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	In the interest of compact prosecution, applicant is advised that an objection to the drawings will be raised if the drawings filed 10/23/2020 are incorporated into an amended drawing sheet for the following reasons:
Figures 12 and 14 are not presented in sufficient detail. Specifically, the text and symbols within the graphs are low resolution.
Figure 27 is similarly low resolution. It is recommended that this figure be rotated and resized so that the legend will be legible when reproduced.
 
Specification
The disclosure is objected to because of the following informalities:
The genera and species listed in [0005], [0069], [0070], [0098], [0148], [0168], [0169], [0170], [0188], [0214], [0230], [0296], [0303], [0315], [0342], [0345], [0345], [0346], [0348], [0351], [0373], [0375] should be italicized.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. The objected hyperlinks are located in [0004] and [0139]. 
Appropriate correction is required.

Claim Interpretation
Claim 222 recites “…wherein the cycle is optionally repeatable, and wherein the first dose, second dose, and third dose are administered about 48-72 hours apart”. It is clear from this recitation that the repeatability of the cycle is considered to be an optional limitation by the applicant. Because the “…wherein the first dose, second dose, and third dose are administered about 48-72 hours apart” clause is preceded by “and”, this is limitation is interpreted to be a required and non-optional limitation of the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 215 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 215 is limiting to “the composition". There is insufficient antecedent basis for this limitation in the claim because there is no recitation of “a composition” in the instant claim or the claim from which it depends (claim 214). Because “recombinant L-asparaginase” is the only composition recited in the claim from which it depends, the claim will be examined for prior art purposes as if it recited “…wherein the recombinant L-asparaginase demonstrates less than 6% aggregation”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 214-227 are rejected under 35 U.S.C. 103 as being unpatentable over Erwinaze Label (ERWINAZE, “Highlights of Prescribing Information: Erwinaze”, 2016, pages 1-9) in view of Coleman et al. (US 2019/0127742 A1).
Erwinaze Label discloses that Erwinaze (asparaginase Erwinia chrysanthemi) is an asparagine specific enzyme used as a component of multi-agent chemotherapeutic regimens for treatment of acute lymphoblastic leukemia (ALL) in patients who have hypersensitivity to E. coli-derived asparaginase (p. 2, “Indications and Usage”). Erwinaze contains an asparagine specific enzyme derived from Erwinia chrysanthemi (reclassified as Dickeya dadantii)(p. 7, “Description”). L-asparaginase is a tetrameric enzyme consisting of four identical subunits, each having a molecular weight of about 35 kDa (Id.) which deamidates asparagine to aspartic acid and ammonia (p. 7, “Mechanism of Action”) and is therefore cytotoxic to leukemic cells which cannot endogenously synthesize asparagine (Id.).
Regarding claim 214, Erwinaze Label teaches that Erwinaze (L-asparaginase Erwinia chrysanthemi) is a tetrameric enzyme administered intramuscularly to ALL patients to reduce asparagine (i.e. deplete asparagine)(p. 7, “Description” and “Mechanism of Action”). Although Erwinaze Label does not specifically teach administration “every 48 to 72 hours”, it does teach that the recommended dose is administered three times a week (p. 2, “Recommended Dose”) and includes an example dosing cycle of Monday/Wednesday/Friday (Id.) which are days that are 48 hours apart (followed by a 72 hour gap between Friday and the next Monday). Erwinaze Label provides dosages for humans, rats, and rabbits (p. 6, “Animal Data”).
Erwinaze Label differs from the instant claim because it does not teach the use of “recombinant L-asparaginase” and does not teach that the recombinant L-asparaginase is a tetramer comprising four monomers, and each monomer has an amino acid sequence comprising SEQ ID NO: 1.
Coleman et al. (hereinafter Coleman) provides methods of production of recombinant Erwinia asparaginase (abstract). Coleman explains the production of crisantaspase, wherein monomers are merged spontaneously into tetrameric (active) crisantaspase in the periplasm (Id.). Coleman discloses the sequence of asparaginase Erwinia chrysanthemi ([0022]-[0023]) which has 100% identity to applicant’s SEQ ID NO: 1 (see attached ABSS search notes, p. 33-34). Finally, Coleman teaches that the use of recombinant asparaginase Erwinia chrysanthemi allows production of high levels of soluble and/or active crisantaspase in the cytoplasm rather than the periplasm, providing an advantageous feature of enhanced purification ([0019]-[0020]).  
Since Erwinaze Label provides an approved dosing protocol for asparaginase Erwinia chrysanthemi, and Coleman provides a teaching of the manufacture and advantages of recombinant asparaginase Erwinia chrysanthemi, it would have been obvious to persons having ordinary skill in the art to substitute the L-asparaginase Erwinia chrysanthemi taught by Erwinaze Label with a recombinant L-asparaginase Erwinia chrysanthemi, as taught by Coleman. A person having ordinary skill could have substituted these elements with a predictable result because Coleman teaches that the recombinant production of L-asparaginase Erwinia chrysanthemi yields a purer version of the same product. This obviousness is based upon the “simple substitution of one known element for another to obtain predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Erwinaze Label teaches administration of 25,000 IU/m2 (p. 2, “Recommended Dose”; p. 7, “Pharmacokinetics”; p. 8, “Clinical Studies”), however, neither Erwinaze Label nor Coleman provide a dosing of about 25 mg/m2 to about 65 mg/m2. A person having ordinary skill in the art may arrive at the instantly claimed range as a result of routine optimization and would be prompted to do so in the routine process of developing drug formulations in order to determine doses which maximize therapeutic efficacy while minimizing off target effects. There is no evidence presented that the claimed range of about 25 mg/m2 to about 65 mg/m2 is critical. A person having ordinary skill in the art would perform this routine optimization with a reasonable expectation of success because the optimization would be guided by knowledge of the clinically acceptable activity of L-asparaginase Erwinia chrysanthemi in international units/m2 (Erwinaze Label, p. 2, “Recommended Dose”). See MPEP 2144.05(II)(A).
Thus, claim 214 is considered to be obvious over Erwinaze Label in view of Coleman.
Regarding claims 215 and 216, the instant claims are drawn to characteristics of the recombinant L-asparaginase composition. As discussed above, Erwinaze Label in view of Coleman makes obvious the use of recombinant L-asparaginase in the method taught by Erwinaze Label. It is considered that the recombinant L-asparaginase inherently possesses the characteristic of demonstrating less than 6% or 1% aggregation. This is supported by applicant’s statement that recombinant L-asparaginase is highly homogenous with 99.2% in the tetrameric form (i.e. not aggregated)([0314]). 
Regarding claim 217, although Erwinaze Label teaches that the L-asparaginase is in the form of a lyophilized powder (p. 3, “Dosage Forms and Strengths”), it is reconstituted in 0.9% preservative free sterile sodium chloride prior to administration (p. 2, “Preparation and Handling Instructions”). Therefore, the L-asparaginase is considered to be non-lyophilized because it is not in a lyophilized form when administered in the method of treating a disease treatable by asparagine depletion in a human subject and there is no evidence that the act of lyophilization and reconstitution changes the structure of the L-asparaginase such that it would be distinguishable from an L-asparaginase which was never in a lyophilized form. As discussed above, Coleman teaches the production of a recombinant asparaginase. Coleman does not teach or suggest the lyophilization of this recombinant product. Therefore, it is considered that Coleman teaches non-lyophilized forms. Furthermore, Coleman teaches that the recombinant asparaginase can be used in patients and has asparaginase activity ([0146], table 11), therefore it is not considered that being in a lyophilized form is a requirement for performing the method of treating a disease treatable by asparagine depletion. 
Regarding claim 218, Coleman teaches that the host cell for the recombinant L-asparaginase is Pseudomonas fluorescens ([0004]-[0005], [0015], [0041], [0048]).
	Regarding claim 219, as discussed above, Erwinaze Label in view of Coleman makes obvious the method of claim 214, including the administration of the L-asparaginase every 48 hours for 6 doses (p. 2, “Recommended Dose”)(spanning two weeks). Erwinaze Label differs from the instant claim because the recommended dosing regimen taught by Erwinaze Label includes a 72 hour gap after the Friday dose. It would nevertheless be prima facie obvious to arrive at another dosing regimen which provides the recommended 6 doses at different interval such as every 48 hours over a period of two weeks without the 72 hour gap following the Friday dose.
	Regarding claims 220-221, as discussed above, Erwinaze Label in view of Coleman makes obvious the methods of claims 214 and 218, including the administration of the L-asparaginase every 48 hours on a “Monday, Wednesday, and Friday” schedule (p. 2, “Recommended Dose”; p. 7, “Pharmacokinetics”). Administration of L-asparaginase on such a schedule is considered to meet administration every other day over a period of 5 consecutive days (Monday through Friday) followed by a rest period of 2 consecutive days (Saturday through Sunday).
 Regarding claim 222, Erwinaze Label teaches that Erwinaze (asparaginase Erwinia chrysanthemi) is a tetrameric enzyme (p. 7, “Description”) administered intramuscularly to ALL patients. Although Erwinaze Label does not specifically teach administration “about 48 to 72 hours apart”, it does teach that the recommended dose is administered three times a week (p. 2, “Recommended Dose”) and includes an example dosing cycle of Monday/Wednesday/Friday (Id.) which are days that are 48 hours apart (followed by a 72 hour gap between Friday and the next Monday). Erwinaze Label provides dosages for humans, rats, and rabbits (p. 6, “Animal Data”).
Erwinaze Label differs from the instant claims because it does not teach the use of “recombinant L-asparaginase”. 
Coleman et al. (hereinafter Coleman) provides methods of production of recombinant Erwinia asparaginase (abstract). Coleman teaches that the use of recombinant asparaginase Erwinia chrysanthemi allows production of high levels of soluble and/or active crisantaspase in the cytoplasm rather than the periplasm, providing an advantageous feature of enhanced purification ([0019]-[0020]).
Since Erwinaze Label provides the dosing protocol for asparaginase Erwinia chrysanthemi, and Coleman provides a teaching of the manufacture and advantages of recombinant L-asparaginase Erwinia chrysanthemi, it would have been obvious to persons having ordinary skill in the art to substitute the L-asparaginase Erwinia chrysanthemi taught by Erwinaze Label with a recombinant L-asparaginase Erwinia chrysanthemi, as taught by Coleman. A person having ordinary skill could have substituted these elements with a predictable result because Coleman teaches that the recombinant production of asparaginase Erwinia chrysanthemi yields a purer version of the same product. This obviousness is based upon the “simple substitution of one known element for another to obtain predictable results” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Thus, claim 222 is considered to be obvious over Erwinaze Label in view of Coleman.
Regarding claims 223, 224, 227, as discussed above, Erwinaze Label teaches administration three times a week (Monday/Wednesday/Friday) for six doses (i.e. for two weeks)(p. 2, “Recommended Dose”). 
Regarding claims 225 and 226, Erwinaze Label teaches administration of 25,000 IU/m2 (p. 2, “Recommended Dose”; p. 7, “Pharmacokinetics”; p. 8, “Clinical Studies”), however, neither Erwinaze Label nor Coleman provide a dosing of about 25 mg/m2 (claim 225) or about 50 mg/m2 (claim 226). A person having ordinary skill in the art may arrive at the instantly claimed range as a result of routine optimization and would be prompted to do so in the routine process of developing drug formulations in order to determine doses which maximize therapeutic efficacy while minimizing off target effects. There is no evidence presented that the dosage of about 25 mg/m2 or about 50 mg/m2 is critical. A person having ordinary skill in the art would perform this routine optimization with a reasonable expectation of success because this optimization would be guided by knowledge of the clinically acceptable activity of L-asparaginase Erwinia chrysanthemi in international units/m2 (Erwinaze Label, p. 2, “Recommended Dose”). See MPEP 2144.05(II)(A).

Conclusion
No claim is allowed. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651